FRIEDMAN, Judge,
dissenting.
Although I do not condone untimeliness, a dismissal based on “slavish adherence to technical and artificial rules,” Unemployment Compensation Board of Review v. Jolliffe, 474 Pa. 584, 586, 379 A.2d 109, 109-10 (1977), is inappropriate in this ease. Accordingly, I respectfully dissent.
I agree with the Majority that “filing deadlines should be strictly enforced and that any exception to this principle should be narrowly construed.” (Op. at 1294.) However, I must disagree with the Majority’s conclusion that, “[ujnder the circumstances of this case, there is no reason for this Court to ... create a judicial exception to the regulations promulgated by the Department.” (Op. at 1294.) In fact, quite the opposite, I believe that the unusual circumstances of this case merit just such an exception.
Section 501(e) of the Pennsylvania Unemployment Compensation Law (Law)1 provides that a determination by the Job Center becomes final unless an appeal is filed within fifteen days after proper notification of said determination has been given to all affected parties. Section 501(e)’s fifteen-day time limit is mandatory; if an appeal from a Job Center determination is not filed within fifteen days of the mailing date of the determination, the Board does not have the requisite jurisdiction to consider the matter. Darroch v. Unemployment Compensation Board of Review, 156 Pa.Cmwlth. 435, 627 A.2d 1235 (1993); Phares v. Unemployment Compensation Board of Review, 85 Pa.Cmwlth. 475, 482 A.2d 1187 (1984).
An appeal may either be personally delivered to Job Center authorities or sent by mail. Darroch. If sent by mail, the appeal will be deemed to have been filed on the date of the postmark appearing on the communication. 34 Pa.Code § 101.82(d).2 Where a postmark is present, the postmark date is conclusive as to the filing date of the appeal despite evidence that the appeal was placed in the mail prior to the postmark date, Edwards v. Unemployment Compensation Board of Review, 162 Pa.Cmwlth. 698, 639 A.2d 1279 (1994), or that a private postage meter stamp indicated an earlier mailing date. E.B.S. v. Unemployment Compensation Board of Review, 150 Pa.Cmwlth. 10, 614 A.2d 332 (1992). The postmark, as opposed to a party’s testimony, is the most reliable source from which one can determine the precise timing of mailing. Id.
Where, as here, a postmark is not present, however, 34 Pa.Code § 101.82(d), as drafted, does not recognize placing an appeal in the mail as the initiation of the appeal; the regulation recognizes only the postmark date. Edwards. Accordingly, we have held that, when the envelope containing an appeal does not have an official U.S. postmark, it must be deemed filed when received. Gannett Satellite Information Network v. Unemployment Compensation Board of Review, 661 A.2d 502 (Pa.Cmwlth.1995). Here, the last day for Employer to file an appeal was September 15, 1994; however, its appeal was not received until the following day, September 16, *12961994. Under Gannett, therefore, Employer’s appeal would be deemed filed on September 16,1994, untimely under section 501(e) of the Law.3
The Board, however, contends that Employer’s appeal was timely filed under the rationale in Miller v. Unemployment Compensation Board of Review, 505 Pa. 8, 476 A.2d 364 (1984), in which the Pennsylvania Supreme Court, construing Pennsylvania Rule of Appellate Procedure 1514(a),4 held that, where the record shows clearly and without dispute that a petition for review was timely mailed prior to the jurisdictional deadline, and where counsel for the appellant apprises the court of the record in that respect and timeliness can be determined from an examination of the records of the court, a fair and just interpretation of the rules makes a dismissal improper.5
The Board argues that, here, Employer mailed its appeal on September 12,1994 from Minneapolis, Minnesota, as evidenced by a private postal meter stamp. The Board concedes that a private meter stamp is not dis-positive proof of the date of mailing; however, the Board points out that the court need not rely on the stamp in this case, reasoning that, in order for the appeal to have arrived from the state of Minnesota at the Job Center in Pennsylvania on September 16th, Employer’s appeal letter must necessarily have been circulating in the U.S. postal system on or before the September 15, 1994 deadline. A dismissal, according to the Board, would not further the policies behind the strict filing deadlines and would, therefore, be improper. I agree.
However, although acknowledging that Section 101.82(d) of Title 34 of the Pennsylvania Code contains “a small exception to the strict fifteen-day filing deadline for appeals which are filed by mail and bear an official United States postmark,”6 (Op. at 1295.), the Majority rejects the Board’s contention that another “small exception” should be made under the unusual facts presented here.
Conceding that Miller is factually similar to the case sub judice, the Majority declines to extend Miller’s rationale to the situation presented here because the appeal here is governed by unemployment compensation law rules and regulations, which, according to the Majority, are to be strictly construed, while Miller was governed by the Rules of Appellate Procedure, which the supreme court noted are to be “liberally construed.” Accordingly, the Majority draws a distinction between appeals taken to courts and appeals taken to administrative agencies, holding that the former are governed by Miller’s “substantial compliance” standard while the latter, at least in this context, are governed by *1297a “strict compliance” standard. I respectfully submit that the distinction drawn by the Majority is an artificial one, without any foundation in logic or the law, and that Miller is applicable here.
The Majority cites Gannett for the proposition that “the appeal provisions of the Law are mandatory,” and, therefore, that “the regulations governing unemployment compensation appeals do not [make allowance] for ‘substantial compliance.’ ” Gannett, 661 A.2d at 505. However, both the unemployment compensation regulations and the appeal provisions of the Pennsylvania Rules of Appellate Procedure are mandatory. Although it is true that the Pennsylvania Rules of Appellate Procedure are to be “liberally construed,” Pa. R.AP. 105(a), an appellate court may not “enlarge the time for filing a notice of appeal, a petition for allowance of appeal, a petition for permission to appeal, or a petition for review,” Pa. R.A.P. 105(b), except to grant relief in the case of fraud or a breakdown in the judicial process. Official Note to Pa. R.A.P. 105. In my opinion, therefore, the supreme court’s decision in Miller was more likely the result of the court’s recognition that the petitioner had, in fact, complied with the filing requirements of the Rules of Appellate Procedure than the result of a “liberal construction” of those Rules.
However, even if it is true that Miller turned, in part, on the supreme court’s interpretation of the Pennsylvania Rules of Appellate Procedure, Miller also turned, in part, on the supreme court’s refusal “to give overly technical, restrictive readings to procedural rules, particularly when remedial statutes such as the Unemployment Compensation Act are involved.”7 Miller, 505 Pa. at 13, 476 A.2d at 366. Miller takes the position that, although not technically in compliance with the strict requirements of the procedural rules, it is “improper” to dismiss an appeal petition where the record is sufficient to show a timely mailing. Whether the procedural rules govern appeals from a decision of an unemployment compensation referee to the Board, or appeals from the Board to this court, as in Miller, the policies and the principles are the same: “our courts cannot consistently judge a petition as timely by the date of its mailing and at the same time reject that petition when the record is sufficient to show a timely mailing.” Id. at 15, 476 A.2d at 367. Certainly, such a commonsense approach applies equally to all jurisdictional deadlines, regardless of which stage of the appeals process they govern.
Instead of embracing this commonsense approach, however, the Majority stretches to distinguish Miller, rendering an “overly technical, restrictive reading” of 43 P.S. § 821(e) and 34 Pa.Code § 101.82(d) and, thus, rejecting Employer’s petition even though the record sufficiently establishes a timely mailing.
We rely on the official postmark as the filing date of an appeal because it provides an independent source of proof of timely mailing, i.e., one not susceptible to manipulation by the parties, and essentially prevents fraudulent abuse of the filing deadline. Where there is no postmark, and an appeal is three, or even as little as two, days late, there is no way for the court to determine whether the parties have committed such abuse, short of conducting a full evidentiary hearing. Such a hearing would necessarily depend, in large part, on the testimony of those parties who have the most to gain by substituting the date of mailing for that of receipt.
Where, as here, the appeal letter is only one day late, however, there is no danger of abuse of the filing deadline and no need for an evidentiary hearing.8 Although Employer’s petition did not bear an official U.S. postmark, it is manifest that the petition could not have arrived in Pennsylvania on September 16,1994 unless it had been timely *1298mailed from Employer’s headquarters in Minnesota on or before September 15, 1994. Even under the best of circumstances, an appellant would have to mail an appeal letter at least one day prior to the date received, particularly when it is traveling interstate, as in this case.
Consistent with the rationale in Miller, adherence to Pennsylvania Code section 101.82(d), prescribing the only evidence of timely mailing which will be acceptable, should not result in dismissal in this case, where timeliness can be determined without the necessity of an evidentiary hearing.9
Accordingly, I would hold that, because the Board received Employer’s appeal one day after the expiration of the fifteen-day time limit set forth in section 501(e) of the Law, Employer’s appeal to the referee was timely filed.

. Act of December 5, 1936, Second Ex.Sess., P.L (1937) 2897, as amended, 43 P.S. § 821(e).


. Section 101.82(d) provides that ”[t]he date of initiation of an appeal delivered by mail, either on the prescribed appeal form or by any form of written communication, shall be determined from the postmark appearing upon the envelope in which the appeal form or written communication was mailed.” 34 Pa.Code § 101.82(d).


. Adherence to the general rule set forth in Gan-nett is unwarranted in this particular instance, however. Although Gannett, admittedly, involved a similar factual situation, the case here is readily distinguishable in that Employer’s appeal was received only one day after the filing deadline. In Gannett, on the other hand, Employer’s appeal was due on April 8, 1994, but did not arrive until April 11, 1994, three days after the expiration of the appeal period. The possibility existed, therefore, that the employer in Gannett did not mail its appeal letter until April 9, 1994, a clear violation of the jurisdictional deadline; as discussed below, no such possibility existed here. This distinction becomes significant when examined in light of our supreme court’s decision in Miller v. Unemployment Compensation Board of Review, 505 Pa. 8, 476 A.2d 364 (1984), relied on by the Board.


. Rule 1514(a) provides, in relevant part:
If the petition for review is transmitted to the prothonotary by means of first class mail, the petition shall be deemed received by the pro-thonotaiy for the purposes of Rule 121(a)(fil-ing) on the date deposited in the United States mail, as shown on a U.S. Postal Service Form 3817 certificate of mailing.
Pa. R.A.P. 1514(a).


. In Miller, the last day for filing a petition for review from an order of the Board was September 17, 1982, a Friday. Appellant’s petition for review was sent by certified mail by appellant counsel's secretary on Wednesday, September 15, 1982, but because it was mailed after 5:00 P.M., she could not obtain a postal form 3817 or have the certified form date-stamped. Although the appeal letter did not arrive until Monday, September 20th, the court found that it was timely filed because the appeal was mailed to a post office that was closed on Saturdays and Sundays; therefore, the appeal had to have been mailed by Friday, September 17th at the latest.


. The Majority notes that, pursuant to section 101.82(d), "an appeal will be deemed to be timely filed even if received after this fifteen-day period if the envelope in which the appeal is mailed bears a postmark with a date which falls within the fifteen-day time period mandated by Section 501(e) of the Law.” (Op. at 1293.)


. In Miller, the court stated that it must be possible to determine the timeliness of a filing from either the face of the document or from the internal records of the cotut, noting that it would be inefficient and unduly burdensome to require courts to hold evidentiary hearings to determine timeliness. Id. The court, at the same time, suggested that the extreme action of dismissal is particularly disfavored and should be imposed by an appellate court sparingly. Id.


. Even if we were not to credit the testimony of Employer’s counsel that the appeal letter was mailed on September 12, 1994, the date of receipt provides independent, objective evidence of timeliness.


. I recognize that both Gannett and another recent decision of this court, Southeastern Pennsylvania Transportation Authority v. Unemployment Compensation Board of Review, 661 A.2d 505 (Pa.Cmwlth.1995) (SEPTA), hold that an appeal must be deemed filed when received where the envelope containing the appeal does not have an official U.S. postmark.
I cannot ignore the fact, however, that, in both cases, there was a three-day gap between the filing deadline and the date that the employer's appeal was actually received. This critical factual distinction between Gannett and SEPTA, on the one hand, and the current controversy, on the other, removes the current controversy from Gannett and SEPTA's otherwise sound rationale. Consequently, I would limit my decision to the peculiar facts presented here.